Citation Nr: 1101802	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 
1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
videoconference Board hearing was held at the RO in June 2009 
before the undersigned Acting Veterans Law Judge and a copy of 
the hearing transcript has been added to the record. 

In August 2009, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.   
   
In September 2010, the Board received an additional statement 
from the Veteran without a waiver of initial RO consideration.  
After reviewing this statement, the Board finds that it is 
cumulative of argument previously considered.  Thus, remand is 
not required for RO consideration of this newly submitted 
evidence in the first instance.  See 38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

Tinnitus was not manifest in service, and the preponderance of 
the evidence is against a finding that the Veteran's current 
tinnitus is related to service or any incident of service.

CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in May 2005, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to active 
service and noted other types of evidence the Veteran could 
submit in support of his claim.  The Veteran also was informed of 
when and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for tinnitus.  Because 
the Veteran was fully informed of the evidence needed to 
substantiate his claim, any failure to develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the August 2010 supplemental statement of 
the case, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  While there has not been a subsequent 
readjudication after the Veteran was provided this notice, 
because the Veteran's claim is being denied in this decision, 
consideration of the rating and effective date criteria is moot 
and no harmful error has occurred.  

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board notes that, although the Veteran received 
VCAA notice after the initial adjudication of his claim, a July 
2007 supplemental statement of the case (SSOC) readjudicated the 
matter after the appellant and his representative were given an 
opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA timing defect may be cured by 
the issuance of fully compliant notification followed by 
readjudication of the claim).  Because the appellant's claim is 
being denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.

As will be discussed in further detail below, the RO scheduled 
the Veteran for multiple VA examinations and he failed to report 
for several examinations without showing good cause for his 
failure to report.  See 38 C.F.R. § 3.655 (2010).

The Veteran's service treatment records (STRs) are associated 
with the claims file. The Veteran has not identified any 
pertinent evidence which remains outstanding.  Thus, the Board 
finds that VA's duty to assist and duty to notify are met and 
will address the merits of the claim.

The Veteran contends that he incurred tinnitus during active 
service.  He specifically testified in June 2009 that he had 
served as an air traffic controller and was responsible for 
taxing in aircraft to aircraft hangers after they landed and 
these duties exposed him to significant in-service acoustic 
trauma.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  If service connection is established 
by continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage, 10 Vet. App. at 495-498.

In an original compensation claim, when entitlement to a benefit 
cannot be established or confirmed without a VA examination and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will provide a summary of the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to tinnitus. 

On June 2007 examination (on behalf of VA) the Veteran reported 
that he had experienced tinnitus since 1966 following exposure to 
helicopters in service.  He reported his tinnitus began in 
service and occurred constantly in both ears.  The examiner 
opined that a diagnosis of tinnitus was not possible because test 
results were inconsistent and that it was not possible to 
determine the etiology of any tinnitus due to inconsistencies in 
the Veteran's puretone responses.    

A March 2010 VA print out notes that a VA examination was 
scheduled for December 8, 2005 in Houston but was cancelled 
because the Veteran was an "employee."   

A June 2010 VA printout notes that a VA examination was scheduled 
for the Veteran in San Antonio on May 28, 2010 and that he failed 
to report.  An additional page notes that the Veteran was 
scheduled for a VA examination in Temple on February 2, 2010 and 
that the Veteran "refused exam at this location."    

In September 2010 correspondence the Veteran stated that he did 
not receive a notice for his scheduled VA examination in San 
Antonio, but that he did receive a notice for one in Temple.  He 
reported calling the VA in Temple to reschedule due to health 
reasons and desired to undergo the examination in Houston.  

The Board notes that the Veterans Court has held that "[t]he 
presumption of regularity supports the official acts of public 
officers and, in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992) (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)).  While Ashley dealt with the 
regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Veterans Court applied the presumption of 
regularity to procedures at the RO level.  The Veterans Court 
specifically held in Mindenhall that a statement of an appellant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  

In this case, the Veteran alleges that he did not receive notice 
of an examination scheduled in San Antonio.  Notice for such 
examination was not returned as undeliverable by the postal 
service.  Absent clear evidence that he did not receive such 
notice, his statements alone cannot establish that he was not 
notified of this examination.  Neither the Veteran nor his 
service representative has provided good cause for his failure to 
report for the San Antonio examination.  Accordingly, the Board 
finds that the Veteran failed to report without good cause for 
his scheduled VA examination in San Antonio in May 2010.  The 
Veteran also has alleged that his failure to report for the 
Temple examination was due to "health reasons."  The evidence 
of record clearly indicates, however, that he refused to attend 
this examination after his request to reschedule it had been 
accommodated by the RO.      

The Board also notes that the Veterans Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be 
prepared to meet his obligations by cooperating with VA efforts 
to provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Veteran in this case is a 
VA employee at the RO in Houston, Texas.  Because the Veteran is 
a VA employee in Houston, it is customary in such cases to 
schedule VA examinations at a different location.  The RO appears 
to have gone to great lengths in this case to accommodate the 
Veteran by scheduling examinations in two separate locations 
outside of Houston (San Antonio and Temple); again, it is 
customary to schedule VA examinations at a different location 
than the one where the Veteran/VA employee works.  Despite his 
status as a VA employee in Houston, which precludes the 
scheduling of a VA examination at that facility, he has insisted 
that he be afforded an examination in Houston.  The Veteran's 
essential refusal to cooperate with VA is particularly 
inexcusable in this case because of his status as a VA employee 
at the RO in Houston with knowledge of the procedures involved in 
the claims adjudication process (in particular, the customary 
practice of scheduling examinations at locations other than where 
the Veteran/VA employee works).  Review of the Veteran's 
correspondence with VA concerning his VA examinations also 
demonstrates his familiarity with the claims adjudication 
process, including the customary practice of scheduling 
examinations at locations other than where the Veteran/VA 
employee works.  The Veteran cannot refuse to cooperate with VA 
and then allege that his refusal to cooperate, which resulted in 
VA's inability to schedule him for a necessary examination, means 
that VA somehow has failed to comply with its duty to assist him 
under the VCAA.  The Board finds that the Veteran's refusal to 
cooperate in this case is more than mere ignorance of the 
process.  Accordingly, his claim will be adjudicated based on the 
evidence of record.  See 38 C.F.R. § 3.655.

The Veteran alleges that he experiences tinnitus as a result of 
his exposure to noise trauma during service.  It is undisputed 
that he currently experiences tinnitus because it is a disability 
capable of lay observation and the diagnosis is established 
essentially by subjective complaints.  Exposure to noise trauma 
in service also has been conceded.  Because tinnitus was not 
noted in service, however, service connection for tinnitus on the 
basis that it became manifest in service and persisted since 
service is not warranted.  To the extent that the Veteran seeks 
to establish by his lay statements and hearing testimony that his 
tinnitus began in service and has persisted since service 
separation, the Board finds his lay statements and hearing 
testimony not credible.  The Board acknowledges that Veteran is 
competent to testify as to the symptoms he experiences, including 
tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
absence of any documented complaints of tinnitus during the 
intervening decades between service and when he first was treated 
for tinnitus - which he now claims has been present on a daily 
basis since 1966 - is strong and persuasive evidence 
contradicting his later accounts of tinnitus that began in 
service and has persisted continuously since service separation.  
He has not identified or submitted any competent evidence, to 
include a medical nexus, which corroborates his lay statements 
and hearing testimony concerning the presence of tinnitus during 
and after service.  And his more recent accounts of the onset and 
continuity of symptomatology of tinnitus are considered driven by 
his desire for VA compensation benefits.  See Pond v. West, 12 
Vet. App. 341 (1999) (finding that, although Board must take into 
consideration the Veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  The 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does not 
render his lay statements and hearing testimony incredible; 
however, the absence of such evidence is for consideration in 
assessing the Veteran's credibility.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  In determining whether 
statements submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, consistency 
with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Furthermore, there is no medical evidence of record that relates 
the Veteran's current tinnitus to service.  The June 2007 
examiner was unable to provide an etiology for or confirm the 
presence of the Veteran's tinnitus due to his inconsistent 
puretone responses on audiometric testing.   While the Veteran is 
competent to provide lay evidence as to observation of ringing in 
his ears, he is not competent to establish by his own statements 
- absent his allegations of continuity of symptomatology, which 
the Board had found not credible - that tinnitus is related to 
remote noise exposure in service.  Questions regarding the 
etiology of a claimed disability are medical in nature and 
require medical expertise not capable of resolution through lay 
observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 
1376 (2007); Barr, 21 Vet. App. at 308-309.    

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of tinnitus since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began in service, 
in the more contemporaneous medical history he gave at the 
service separation examination, he denied any history or 
complaints of symptoms of tinnitus.  Specifically, the service 
separation examination report reflects that the Veteran was 
examined and his hearing was found to be normal clinically.  No 
ringing of the ears was noted at this examination.  His in-
service history of symptoms at the time of service separation is 
more contemporaneous to service so it is of more probative value 
than the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to tinnitus for 4 decades following active 
service.  The Board emphasizes that tinnitus first was reported 
clinically in June 2007, approximately 4 decades after the 
Veteran's service separation in 1967.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service.  The Veteran 
filed claims for service connection for three other disabilities 
which were denied in 1984 but did not file a claim for tinnitus 
until 2004.  Significantly, when he specifically complained of 
other problems in the mid-1980's, some 2 decades after his 
service separation, he never reported complaints related to 
tinnitus.  Such histories reported by the Veteran for treatment 
purposes are of more probative value than the more recent 
assertions and histories given for VA disability compensation 
purposes.  Rucker, 10 Vet. App. at 67 (holding that lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for tinnitus.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


